DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed April 27, 2019, is the national stage entry of PCT/KR2016/012967, filed November 11, 2016.  Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bressanutti et al. (US 2017/0213434 A1) in view of Gonzales (US 2012/0262714 A1).
	Regarding claim 1, Bressanutti discloses:
a photoelectric smoke detector having a double-bulkhead structure ([0017]), the photoelectric smoke detector comprising:


an outer bulkhead which protrudes downward from the base to define an outer wall of the smoke detector, and has a smoke inlet that is formed in a circumferential direction and has a particular height (FIG. 5);

a lower end surface which is coupled to a lower end of the outer bulkhead (FIG. 5); and

an inner bulkhead which protrudes upward from the lower end surface (FIG. 5), 

wherein smoke is introduced through the smoke inlet and introduced through a space between the outer bulkhead and the inner bulkhead, and the gas flow region ([0027], [0030]; FIG. 1:  100; FIG. 5:  510).

	Bressanutti does not disclose that the inner bulkhead is disposed to be spaced apart from the outer bulkhead at a particular interval, and has a height smaller than a height of the outer bulkhead to define a gas flow region at an upper side thereof.
	Gonzales, in the same field of photoelectric smoke detectors, teaches a new and useful smoke chamber design optimized for directed, minimally perturbed air flow to provide improved sensitivity particularly in the case of photoelectric smoke detectors ([0001]), wherein an inner bulkhead is disposed to be spaced apart from the outer bulkhead at a particular interval, and has a height smaller than a height of the outer bulkhead to define a gas flow region at an upper side thereof ([0011]) for the benefit of providing improved sensitivity ([0001]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Gonzales with the smoke detector of Bressanutti because that would have enabled the smoke detector to provide increased sensitivity.
Regarding claim 2, Bressanutti discloses that a longitudinal direction of the inner bulkhead is a height direction, and the inner bulkhead has multiple protrusion portions which are spaced apart from one another in the circumferential direction at predetermined intervals and protrude outward.   ([0028], [0030]; FIG. 2; FIG. 5)
	Regarding claim 4, Bressanutti discloses a first guide portion which protrudes outward from an upper end of the inlet.  ([0028], [0030]; FIG. 2; FIG. 5)
Regarding claim 5, Bressanutti discloses a second guide portion which protrudes outward from a lower end of the inlet.  ([0028], [0030]; FIG. 2; FIG. 5)
Regarding claim 6, Bressanutti discloses that a lower surface of the first guide portion and an upper surface of the second guide portion are formed as curved surfaces to guide an inflow of smoke into the inlet.  (FIG. 2)
Regarding claim 8, the above combination does not disclose that a particular space between the outer bulkhead and the inner bulkhead is 0.3 to 0.6 of a radius of the smoke detector, but Gonzales does teach an inner bulkhead is disposed to be spaced apart from the outer bulkhead at a particular interval, and has a height smaller than a height of the outer bulkhead to define a gas flow region at an upper side thereof ([0011]), Gonzales does teach an annular airflow channel ([0012]), and Gonzales does teach the achievement of improved sensitivity ([0001]), all of which suggests that one of ordinary skill in the art at the time of the effective filing date of the application would have determined through routine experimentation to arrange the particular space between the outer bulkhead and the inner bulkhead is 0.3 to 0.6 of a radius of the smoke detector for the benefit of achieving a desired level of improved sensitivity.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the smoke detector of Gonzales in the foregoing manner because that would have enabled the smoke detector to achieve a desired level of improved sensitivity.
Regarding claim 9, the above combination does not disclose that a height of the inlet is 0.3 to 0.5 of a height of the outer bulkhead, but Gonzales does teach that an inner bulkhead is disposed to be spaced apart from the outer bulkhead at a particular interval, and has a height smaller than a height of the outer bulkhead to define a gas flow region at an upper side thereof ([0011]), Gonzales does teach an annular airflow channel ([0012]), and Gonzales does teach the achievement of improved sensitivity ([0001]), all of which suggests that one of ordinary skill in the art at the time of the effective filing date of the application would have determined through routine experimentation to arrange a height of the inlet to be 0.3 to 0.5 of a height of the outer bulkhead for the benefit of achieving a desired level of improved sensitivity.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the smoke detector of Gonzales in the foregoing manner because that would have enabled the smoke detector to achieve a desired level of improved sensitivity.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bressanutti and Gonzales further in view of Rattman et al. (US 2002/0084907 A1).
	Regarding claim 10, the above combination does not disclose that the inlet has a screen for preventing an inflow of light, fine dust, and insects.
	Rattman, in the same field of smoke detectors, teaches a photoelectric smoke detector having a smoke detection chamber with generally uniform smoke penetration properties around its entire periphery ([0001]), wherein an insect screen is fixedly mounted to the peripheral sidewall of the smoke detection chamber ([0032]) for the benefit of preventing insects from entering the smoke detection chamber and interfering with the operation of the smoke detector.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Rattman with the smoke detector of the above combination because that would have enabled the smoke detector to prevent insects from entering the smoke detection chamber and interfering with the operation of the smoke detector.

Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because claim 7 depends from claim 3.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689